Park hill, J.,
dissenting: I do not tliink the 3rd headnote states the point decided by the court. The only question involving the law as applied to the offense of aggravated assault and the duty of the court in reference thereto is presented, by an instruction requested by the defendant. The majority opinion holds correctly that the instruction requested by the defendant upon the law as applied to aggravated assault was faulty and was properly refused. After deciding this question, the majority opinion, as I interpret it, makes the suggestion that the trial court should instruct the jury mera motv, upon the next trial of the case as to what constitutes an aggravated, assault. In making this suggestion, the majority opinion states “there still remains a duty upon the court in a criminal case irrespective of mistakes of counsel, to see that the law is fairly and fully given to the jury, even though-its refusal so to do may not be ground for reversal.”
The head-note does not even contain the qualification, suggested by the last clause in the above quotation from the opinion, to-wit: “even though its refusal so- to do may not be ground for reversal;” hut declares broadly that “where the evidence clearly justifies the charge, there is-, a duty resting upon the trial courts to charge mero motu, upon the offense of aggravated assault, even though no correct instruction thereon is requested.”
In Irvin v. State, 19 Fla. 872, text 890, the court said: “The fourth error assigned is, that the court erred in its charge to the jury as is -fully set out above; and that it should also have instructed them as to what constituted murder in both the first and second degrees. * * * The attention of the court below should have been called to the error alleged at the time, and the instruction asked for should have been written out as provided by the laws, *50and presented to the judge,” &c. In Lovett v. State, 30 Fla. 142, 11 South. Rep. 550, the court said: “The futility of objecting that the trial judge did not instruct the jury upon all grades of homicide to which the evidence may be ■reasonably applicable, must in the absence of a request for instructions on the lesser grades than that of which the accused was convicted Abe considered as settled in this court, and as meriting no discussion in future opinions.” See, also, Blount v. State, 30 Fla. 287, 11 South. Rep. 547. In Lindsay v. State, decided at the present term of this court, the court said, in. reference to the contention made by defendant that “a charge ought to have been ■given by the court sua sponte” upon the offense of aggravated assault: “It is the settled practice in this State, however, that, if a party wishes to avail himself of the omission of the court to charge the jury on any point in the case or on all the grades of homicide to which the evidence is reasonably applicable, he must ask the court, at the time, to give the instruction desired, by writing out the instruction desired and presenting same to the judge, otherwise he will not be permitted to assign the omission to so charge as error.”
For these reasons I respectfully dissent from the statement of the law as expressed in the 3rd head-note, as being likely to lead to confusion in the administration of the law.